IN THE SUPREME COURT OF PENNSYLVANIA
MIDDLE DISTRICT

IN RE: APPLICATION OF KATHLEEN G. : No.57 MM 2015
KANE, ATTORNEY GENERAL OF THE :
COMMONWEALTH OF PENNSYLVANIA, :

REQUESTING AN ORDER DIRECTING ‘

THAT AN ADDITIONAL MULTICOUNTY .
INVESTIGATING GRAND JURY HAVING :

STATEWIDE JURISDICTION BE '

CONVENED

ORDER

 

AND NOW, this 15th day of April, 2015, upon consideration of the application of
Kathleen G. Kane, Attorney General of the Commonwealth of Pennsylvania, and it
appearing to the Court that the granting of the application is appropriate under the
Investigating Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as
follows:

1. The Attorney General’s Application requesting an Order directing that an
additional multicounty investigating grand jury having statewide jurisdiction (“Thirty-
Eighth Statewide Investigating Grand Jury”) be convened is hereby GRANTED.

2. The Honorable Thomas G. Gavin, Judge of the Court of Common Pleas,
Fifteenth Judicial District, Chester County, Pennsylvania, is hereby designated as
Supervising Judge of the Thirty-Eighth Statewide Investigating Grand Jury. All
applications and motions relating to the work of the Thirty-Eighth Statewide
Investigating Grand Jury—including motions for disclosure of grand jury transcripts and
evidence—shall be presented to said Supervising Judge. With respect to

investigations, presentments, reports, and all other proper activities of the Thirty-Eighth

Statewide Investigating Grand Jury, Judge Gavin, as Supervising Judge, shall have
jurisdiction over all counties throughout the Commonwealth of Pennsylvania. Judge
Gavin may temporarily designate another Judge who has been appointed by this Court
as the Supervising Judge of a multicounty investigating grand jury having statewide
jurisdiction to act as Acting Supervising Judge of the Thirty-Eighth Statewide
Investigating Grand Jury when he is absent or othenNise unavailable.

3. Montgomery County is designated as the location for the Thirty-Eighth
Statewide Investigating Grand Jury proceedings.

4. The Court Administrator of Pennsylvania is directed to draw six counties at
random from the Eastern District of Pennsylvania pursuant to the provisions of Rule
241(a)(1) of the Pennsylvania Rules of Criminal Procedure, Pa.R.Crim.P. 241(a)(1), and
these six counties, plus Montgomery County, shall together supply jurors for the Thirty-
Eighth Statewide Investigating Grand Jury.

5. The Court Administrator of Pennsylvania is directed to obtain the names
and addresses of persons residing in the aforesaid counties who are eligible by law to
serve as grand jurors pursuant to the provisions of Rule 241(a)(2) of the Pennsylvania
Rules of Criminal Procedure, Pa.R.Crim.P. 241(a)(2).

6. The total of such names of prospective jurors to be collected shall be two
hundred, of which fifty shall be selected at random and summoned by the Court
Administrator of Pennsylvania to Montgomery County. The Supervising Judge shall
impanel the Thirty—Eighth Statewide Investigating Grand Jury from this panel of fifty

prospective jurors. If it becomes necessary, additional prospective jurors shall be

57 MM 2015 ‘2

summoned by the Supervising Judge from among the remaining one hundred fifty
prospective jurors.

7. The Thirty-Eighth Statewide Investigating Grand Jury will remain in
session for not more than eighteen months following the date that it is impaneled by the
Supervising Judge.

8. The Attorney General of the Commonwealth of Pennsylvania, or her
designee in charge of the Thirty-Eighth Statewide Investigating Grand Jury, may apply,
if necessary, to the Supervising Judge for an extension of the term of the Thirty—Eighth
Statewide Investigating Grand Jury for an additional period of up to six months, if, at the
end of its original term, the Investigating Grand Jury determines by majority vote that it
has not completed its business. The Grand Jury’s term, including any extension
thereof, shall not exceed twenty-four months from the date it was originally impaneled

by the Supervising Judge.

éggiégfa é”;M/;
THOMAS G. SA LOR

Chief Justice of Pennsylvania

57 MM 2015-3